— In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of Pound Ridge approving the construction of a connecting road between the proposed “Lost Lake” development and Horseshoe Hill Road West, petitioners appeal from a judgment of the Supreme Court, Westchester County (Daronco, J.), dated May 28, 1982, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. The record supports Special Term’s conclusion that the decision of the Planning Board of the Town of Pound Ridge to approve the construction of a connecting road from the proposed Lost Lake subdivision to Horseshoe Hill Road West “was made after an indepth study of various factors, including * * * traffic flow and * * * access by police, sanitation, fire and emergency vehicles, and school buses to homes * * * in the Horseshoe Hill section and [those] to be constructed in the Lost Lake section.” Under these circumstances, we agree with Special Term that there was a rational basis for the planning board’s determination. The courts have no power to substitute their judgment for that of a planning board (see Matter of Robert’s Running Creek Mobile Park v Landolfi, 56 AD2d 933, affd 44 NY2d 771; Matter of Colton v Berman, 21 NY2d 322; Murphy v Zeigler, 24 AD2d 452, app dsmd 19 NY2d 596). Mollen, P. J., Mangano, Thompson and Niehoff, JJ., concur.